IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ERIC COSTER                             )
                                        )
                   Appellant,           )
                                        )       C.A. No. N20A-02-004 CEB
      v.                                )
                                        )
UNEMPLOYMENT INSURANCE                  )
APPEAL BOARD                            )
                                        )
                   Appellee.            )

                           Submitted: January 12, 2021
                             Decided: April 6, 2021

                         Appeal from a Decision of the
                     Unemployment Insurance Appeal Board.
                                AFFIRMED.

                                        ORDER

      This 6th day of April 2021, upon consideration of the appeal of Eric Coster

(“Claimant”) from a decision of the Unemployment Insurance Appeal Board (“the

UIAB”), it appears to the Court that:

      1.     This matter has come to the Court following a Decision by the UIAB

affirming the Decision made by the Department of Labor (“DOL”) Division of

Unemployment Appeals Referee (“The Referee”) dismissing Claimant’s appeal of

an unemployment benefits determination.




                                            1
      2.     Claimant filed a claim for unemployment insurance benefits on January

13, 2019.1 He was awarded and collected a weekly benefit of $330.00 effective for

the week ending January 19, 2019.2

      3.     On February 2, 2019, a Notice of Determination was mailed to

Claimant.3 The Determination held Claimant was ineligible for unemployment

benefits from the week ending January 19, 2019 to February 2, 2019 due to

Claimant’s failure to register with the Department of Education and Training.4

      4.     On October 24, 2019, the DOL conducted a hearing to determine

whether Claimant received benefits he was not entitled to.5 19 Del. C. § 3325

provides that any person who receives benefits to which he is not entitled is liable to

repay the overpayment to the Department for Unemployment Compensation Fund

or have the overpayment deducted from future benefits payable to him.6 The

recipient is liable regardless whether benefits were received through fraud or

mistake, or whether he was legally awarded the benefits at the time but was

subsequently found not to be entitled on appeal.7 Pursuant to the statute, the Referee




1
  R. at 32.
2
  Hearing Tr. at 6:24-7:1.
3
  Id.
4
  Id.
5
  R. at 5.
6
  19 Del. C. § 3325.
7
  Id.

                                          2
found that Claimant was overpaid benefits in the amount of $990.00 for weeks

ending January 19, 2019 through February 2, 2019.8

      5.     The Referee’s decision was mailed to the Claimant’s address on file

with the DOL on October 25, 2019, notifying Claimant that the last day to file an

appeal with the UIAB was November 4, 2019.9 Claimant moved residences in the

beginning of November 2019.10 On November 22, 2019, Claimant updated his

address with the DOL and filed his appeal of the Referee’s Decision with the UIAB

– eighteen days after the appeal deadline.11

      6.     Under 19 Del. C. § 3318(c), a party in an unemployment compensation

dispute has ten days to seek review of a referee’s decision by the UIAB.12 Claimant’s

failure to meet the statutory deadline will prohibit the UIAB from accepting an

appeal.13

      7.     The UIAB may exercise jurisdiction itself despite an untimely filing.14

Such cases, however, are unusual and involve severe circumstances.15 The UIAB



8
  R. at 32.
9
  Id. at 31.
10
   Claimant’s Opening Br. 1 (hereinafter “Claimant’s Open. Br.”).
11
   R. at 32; UIAB’s Answering Br. 2.
12
   19 Del. C. § 3318(c).
13
   Chrysler Corp. v. Dillion, 327 A.2d 604, 605 (Del. 1974).
14
   19 Del. C. § 3320.
15
   Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 225 (Del. 1991) (holding
UIAB did not abuse discretion; mis-delivery of referee’s decision to appellant’s
parents’ address, through no fault of the DOL, was not a severe circumstance).

                                          3
declined to accept Claimant’s appeal sua sponte.16 The UIAB concluded that

Claimant’s case did not show 1) an administrative error by the DOL or 2) that the

interests of justice required action. The UIAB emphasized its extreme caution in

exercising the discretion granted by Section 3320.17

      8.     The UIAB noted that although Claimant had moved residences after the

Referee’s Decision was mailed, since the Referee’s Decision was mailed to

Claimant’s address on file with the DOL “at the time of the mailing,”18 it is presumed

that the Decision was properly mailed by the DOL and received by Claimant.19 The

UIAB ruled that the burden was on the Claimant to update his address with the

Department. Claimant did not do so until November 22, 2019.20

      9.     Claimant filed a pro se appeal of the UIAB’s decision to this Court on

February 18, 2020. In his brief, Claimant reiterates his argument that the DOL erred

by repeatedly informing him he was compliant when, in fact, he was not. Regarding

notice of the Referee’s Decision, Claimant says he moved residences and the

Referee’s Decision “took some time to find me,” but immediately appealed when he

received the Decision.21


16
   Id.
17
   Id.
18
   Id. at 32 n. 3 (citing Straley v. Advanced Staffing, Inc., 2009 WL 1228572, at *3
(Apr. 30, 2009), aff’d, 984 A.2d 124 (Del. 2009) (TABLE)).
19
   Id.
20
   Id.
21
   Claimant’s Open. Br. 1.

                                          4
      10.    In response, UIAB requests the Court affirm its decision. UIAB

contends that Claimant presents no argument suggesting it abused its discretion in

declining to accept his appeal as untimely.

      11.    The Court’s review of UIAB decisions is limited to determining

whether its findings and conclusions are “supported by substantial evidence and free

from legal error.”22 The substantial evidence standard is satisfied if the UIAB’s

factual findings are supported by "such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”23 Upon review, the Court does not

weigh evidence, decide questions of credibility, or engage in fact-finding.24

      12.    Where the UIAB has made a discretionary decision, the scope of the

Court’s inquiry includes examining the UIAB’s finding for abuse of discretion,

which occurs when the UIAB “exceeds the bounds of reason in view of the

circumstances and has ignored recognized rules of law or practice so as to produce

injustice.”25 Absent an abuse of discretion, the Court will uphold the decision.26

      13.    Because the Claimant did not present facts showing severe

circumstances to warrant the UIAB’s acceptance of an untimely appeal, this Court



22
   Stoltz Mgmt. Co. v. Consumer Affs. Bd., 616 A.2d 1205, 1208 (Del. 1992).
23
   Anchor Motor Freight v. Ciabattoni, 716 A.2d 154, 156 (Del. 1998).
24
   Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
25
   Nardi v. Lewis, 2000 WL 303147, at *2 (Del. Super. Jan. 26, 2000) (citing K-Mart,
Inc. v. Bowles, 1995 WL 269872, at *2 (Del. Super. Mar. 23, 1995).
26
   Funk, 591 A.2d at 225.

                                          5
will affirm the UIAB’s well-supported decision.            Although Claimant argues

otherwise, there is substantial evidence that his failure to file a timely appeal was not

due to administrative error by the DOL.            As the UIAB found, Claimant’s

circumstances were not severe – he simply failed to update his address with the DOL

until November 22, 2019, after the Referee’s Decision was sent. Therefore, this

Court concludes that the UIAB’s decision was supported by substantial evidence.

      14.    For the foregoing reasons, the decision of the UIAB is hereby

AFFIRMED.

      IT IS SO ORDERED.




                                               Charles E. Butler, Resident Judge




                                           6